DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0095835 (Lohrman) in view of US 6,722,513 (Flood) and in view of US 2012/0138561 (Brozell).

Regarding claim 14, Lohrman teaches a safety cap for a container having a neck, comprising: 
a securing element (34) for engaging the neck, the securing element having a first thread (43) located on a lateral side (40), and an internal closing element (45) in a form of a cylinder closed at one end (where 45 points in Figure 10), having a second thread (44a) located on an internal, lateral surface of the internal closing element, wherein the first thread and the second thread are oriented towards each other, mesh together and form a connection between the securing element and the internal closing element (shown in Figure 10).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
an external element in a form of cylinder closed at one end, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element, these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with 
Flood teaches an external element in for the form of a cylinder, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines (20, 24) oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element (Figure 3), these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the internal closing element and the external element against each other.  
While Flood does not teach either the internal closing element or external element having closed ends, Examiner asserts it is simply to allow the presence of a nipple (4) or passage of spout (12).  
Brozell teaches it is known to provide the external element with a closed end (48).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Lohrman, providing an external element and splines, as taught by Flood, and providing the external element with a closed end as taught by Brozell, motivated by the benefit of preventing a child from opening the container.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 15, the securing element is made of soft and deformable plastic (Lohrman 34 taught to be formed of various types of resilient plastic in para. [0112]) and has a form of a cylinder closed at one end (Lohrman sealing panel 62), wherein the securing element is locked on the neck of the container with a locking mechanism (Lohrman retaining band 50), mounted on the internal, lateral surface of the securing element.  
Regarding claim 16, the locking mechanism includes a narrowing, which decreases the cross-section of the open side of the securing element (the locking mechanism extends radially inwardly and thus reduces the internal diameter at its distal edge; the bottom of the securing element is read as the Lohrman 52a) located on the neck of the container, where the spline engages with the locking mechanism (see Lohrman Figure 11).  
Regarding claim 17, a base of the securing element includes a cavity having a central part (Lohrman 35) and an embossment (Lohrman 39) separating said central part of the cavity, wherein the central part of the cavity includes a pull-ring (Lohrman 71).  
Regarding claim 18, the pull-ring comprises an eye (Lohrman 71) connected with the central part of the cavity (Lohrman 72).   
Regarding claim 19, safety cap for a container having a neck, comprising: 
a securing element (34) for engaging the neck, the securing element having a first thread (43) located on a lateral side (40), and a closing element (45) internal to the securing element in a form of a cylinder closed at one end (where 45 points in Figure 10), having a second thread (44a) located on an internal, lateral surface of the closing element, wherein the first thread and the second thread are oriented towards each other, mesh together and form a connection between the securing element and the internal closing element (shown in Figure 10).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
an external element in a form of cylinder closed at one end, wherein the closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element, these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the closing element and the external element against each other.  
Flood teaches an external element in for the form of a cylinder, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines (20, 24) oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element (Figure 3), these surfaces being oriented 
While Flood does not teach either the internal closing element or external element having closed ends, Examiner asserts it is simply to allow the presence of a nipple (4) or passage of spout (12).  
Brozell teaches it is known to provide the external element with a closed end (48).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Lohrman, providing an external element and splines, as taught by Flood, and providing the external element with a closed end as taught by Brozell, motivated by the benefit of preventing a child from opening the container.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 20, the securing element is made of soft and deformable plastic (taught to be formed of “polypropylene, high-density polyethylene, low density polyethylene” in para. [0112], which are known to be soft and deformable plastics) and has a form of a cylinder (cylindrical side wall 40) closed at one end (panel 35), wherein the securing element is locked on the neck of the container with a locking mechanism (50), mounted on the internal, lateral surface of the securing element.  
Regarding claim 21, the locking mechanism includes a narrowing, which decreases the cross-section of an open side of the securing element (the inwardly extending band 50 has a narrower diameter at its radially innermost point than the sidewall of the securing element) and of at least one spline (52a) located on the neck of the container, where the spline engages with the locking mechanism (see Figure 11).  
Regarding claim 22, a base of the securing element includes a cavity having a central part (62) and an embossment (56b) separating said central part of the cavity, wherein the central part of the cavity includes a pull-ring (71b).  
Regarding claim 23, the pull-ring comprises an eye (71b) connected with the central part of the cavity (at 72b).  
Regarding claim 24, safety cap for a container having a neck, comprising: 
a securing element (34) for engaging the neck, the securing element having a first thread (43) located on a lateral side (40), and a first closing element (45) in a form of a cylinder closed at one end (where 45 points in Figure 10), having a second thread (44a) located on an internal, lateral surface of the closing element, wherein the first thread and the second thread are oriented towards each other, mesh together and form a connection between the securing element and the closing element (shown in Figure 10), 
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a second closing element in a form of cylinder closed at one end, wherein the first closing element is located between the securing element and the second closing element and wherein the second element is movably connected to the first closing element by way of splines oriented towards each other, wherein the splines are located on the external surface of the closed end of the first closing element and internal surface of the second closing element, these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the first closing element and the second element against each other.  
Flood teaches an external element in for the form of a cylinder, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines (20, 24) oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element (Figure 3), these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the internal closing element and the external element against each other.  
While Flood does not teach either the internal closing element or external element having closed ends, Examiner asserts it is simply to allow the presence of a nipple (4) or passage of spout (12).  
Brozell teaches it is known to provide the external element with a closed end (48).
KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 25, the securing element is made of soft and deformable plastic (taught to be formed of “polypropylene, high-density polyethylene, low density polyethylene” in para. [0112], which are known to be soft and deformable plastics) and has a form of a cylinder (cylindrical side wall 40) closed at one end (panel 35), wherein the securing element is locked on the neck of the container with a locking mechanism (50), mounted on the internal, lateral surface of the securing element.  
Regarding claim 26, the locking mechanism includes a narrowing, which decreases the cross-section of an open side of the securing element (the inwardly extending band 50 has a narrower diameter at its radially innermost point than the sidewall of the securing element) and of at least one spline (52a) located on the neck of the container, where the spline engages with the locking mechanism (see Figure 11).  
Regarding claim 27, a base of the securing element includes a cavity having a central part (62) and an embossment (56b) separating said central part of the cavity, wherein the central part of the cavity includes a pull-ring (71b).  
Regarding claim 28, the pull-ring comprises an eye (71b) connected with the central part of the cavity (at 72b).  
Regarding claim 29, the first closing element is internal to the second closing element (after modification in view of Flood and Brozell, the first closing element 45 would be located internal to a second closing element as taught by Flood and Brozell, in order to provide child resistance).  
Regarding claim 30, the second closing element is external to the first closing element (after modification in view of Flood and Brozell, the first closing element 45 would be located internal to a second closing element as taught by Flood and Brozell, in order to provide child resistance).

Response to Arguments
4.	Applicant's arguments filed August 14, 2021 have been fully considered but they are not persuasive.
Applicant argues the closure of Lohrman is an external securing element, and thus cannot be interpreted as an internal securing element.
Examiner notes the full ground of rejection which Applicant’s arguments fail to incorporate, is a modification of the closure of Lohrman, modifying it to make it a child safety closure by applying an external closure as taught in view of Flood and Brozell.  Whether adding the external closure as taught by Flood and Brozell, or simply providing the entire child safety closure (comprising an inner and outer closure) taught by Flood and Brozell, an internal securing element will thus be present in the combined prior art.  Regardless, Examiner notes that whether something is referred to as an “internal” or “external” element does not take into consideration whether that element teaches all claimed physical structure.  In this instance, Applicant fails to indicate that the prior at fails to teach any claimed physical structure, and instead simply makes arguments based on terminology, which terminology is moot when considering the final product after modification in view of Flood and Brozell. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733